750 N.W.2d 178 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
William HOSS, Jr., Defendant-Appellant.
Docket No. 132815. COA No. 272028.
Supreme Court of Michigan.
June 23, 2008.
On order of the Court, the motion for immediate consideration is DENIED. The application for leave to appeal the November 8, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.
MARILYN J. KELLY, J., would grant leave to appeal for the reasons set forth in her dissenting statement in People v. Houlihan, 480 Mich. 1165, 746 N.W.2d 879 (2008).